DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication to Hendrick 2021/0080655US.
In terms of Claim 1, Henrick teaches an angle polished fiber optic connector (Figure 4-6) adapted for connection with another angle polished connector in two, reversed configurations (See Figures 4-6), the angle polished connector comprising: a connector body (Figure 6: 130); a first ferrule (112 left side as shown in Figure 5 or 6) having a longitudinal axis extending lengthwise of the first ferrule (Figure 5: F), and including a first fiber ([0023]), the first ferrule having a connection end face (Figure 5: 
As for Claim 4, Henrick teaches the device of claim 1, wherein the connector body (Figure 6: 130) includes a top, a bottom, a left side and a right side, the end face of the first ferrule 8SI1170USOI being angled toward the top of the connector body (Figures 5 and 6: 130) and the end face (114) of the second ferrule being angled toward the bottom of the connector body (Figure 6).
As for Claim 5, Henrick teaches the device of claim 1, wherein the connector body (Figure 6: 130) includes a top, a bottom, a left side and a right side, the end face of the first ferrule being angled toward the left side of the connector body and the end face of the second ferrule being angled toward the right side of the connector body (Figure 4).
As for Claim 6, Henrick teaches the device of claim 1, in combination with another angle polished fiber optic connector having an identical construction, the angle 
In terms of claim 7, Hendrick teaches a method of making an angled polished fiber optic connector comprising the steps of polishing end faces of fiber optic ferrules at the same angle (Figure 4) and manipulating at least one of the ferrules so that as installed in a connector body the positions of the end faces are 180 degrees opposite from each other ([0023-0024]).
As for Claim 8, Henrick teaches the device of claim 7, wherein the ferrules are installed in the connector body prior to the polishing of the end faces to an angle ([0024]).
As for Claim 9, Henrick teaches the device of claim 8, wherein one of the ferrules is rotated about its longitudinal axis with respect to the connector body through 180 degrees ([0024]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Hendrick 2021/0080655US.
In regards to claims 2 and 3, Hendrick teaches wherein the ferrule are polished at an angle (Figure 4).
Henrick does not teach wherein the end faces is polished at an angle between 5 to 15 degrees or at 8 degrees. It would have been obvious to one of orindary skill in art before the effective filing date of the current application to modify the polished angle to be between 5 to 15 degrees or 8 degrees in order to properly align with a corresponding angle connector with similar dimension in order to reduce optical coupling loss. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        




/SUNG H PAK/Primary Examiner, Art Unit 2874